UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 74-3206736 (State of incorporation) (IRS Employer ID Number) 410 Park Avenue, 15th Floor New York, NY (Address of principal executive offices) (888) 251-3422 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of November 18, 2011,100,038,258 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 24 PART II Item 1. Legal Proceedings 25 Item IA. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 27 Item 4. Removed and Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 28 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MUSTANG ALLIANCES, INC (AN EXPLORATION STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Prepaid expense - Total current assets Other Assets: Mining leases - Total other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIENCY) Current Liabilities: Accrued expenses $ $ Notes payable - related party - Loans payable - related party - Due to shareholder - Total current liabilities Long term debt - related party Total Liabilities Commitments and contingencies Stockholder's Equity(Deficiency) Preferred stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 500,000,000 shares authorized, 99,880,000 shares issued and 100,038,258 shares outstanding at September 30, 2011 and 107,200,000 at December 31, 2010 Common shares issuable - Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficiency) ) Total Liabilities and Stockholders' Equity(Deficiency) $ $ The accompanying notes are an integral part of these unaudited condensedfinancials statements. 3 MUSTANG ALLIANCES, INC (AN EXPLORATION STAGE COMPANY) CONDENSED STATEMENTS' OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Period February 22, 2007 (Inception) to September 30, Net Revenues $
